UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 28, 2010 GREENE COUNTY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-2516514-1809721 (State or Other Jurisdiction (Commission File No.)(I.R.S. Employer of Incorporation) Identification No.) 302 Main Street, Catskill NY12414 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(518) 943-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 28, 2010, Greene County Bancorp, Inc. issued a press release disclosing financial results at and for quarter and fiscal year ended June 30, 2010 and 2009.A copy of the press release is included as exhibit 99.1 to this report. The information in the preceding paragraph, as well as Exhibit 99.1 referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description 99.1Press release dated July 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GREENE COUNTY BANCORP, INC. DATE:July 29, 2010 By: /s/ Donald E. Gibson Donald E. Gibson President and Chief Executive Officer Exhibit 99.1 FOR IMMEDIATE RELEASE Date: July 28, 2010 For Further Information Contact: Donald E. Gibson President & CEO (518) 943-2600 donaldg@tbogc.com Michelle M. Plummer EVP, COO & CFO (518) 943-2600 michellep@tbogc.com Greene County Bancorp, Inc. Announces Strong Fiscal Year and Quarterly Earnings and is Named a Top 200 Community Bank Catskill, N.Y. (BUSINESS WIRE) – July 28, 2010 Greene County Bancorp, Inc. (the “Company”) (NASDAQ: GCBC), the holding company for The Bank of Greene County and its subsidiary Greene County Commercial Bank, today reported net income for the year and quarter ended June 30, 2010.Net income for the year ended June 30, 2010 amounted to $4.9 million or $1.19 per basic and $1.18 per diluted share as compared to $4.1 million or $1.00 per basic and $0.99 per diluted share for the year ended June 30, 2009, an increase of $800,000, or 19.5%. Net income for the quarter ended June 30, 2010 amounted to $1.3 million or $0.31 per basic and $0.30 per diluted share as compared to $1.1 million or $0.26 per basic and diluted share for the quarter ended June 30, 2009, an increase of $171,000, or 15.7%. Donald E. Gibson, President and CEO, said, “In addition to record annual earnings, we are pleased to report that The Bank of Greene County has been named to the list of Top 200 Community Banks in the nation, according to US Banker. Scoring was done on community banks across the nation with less than $2 billion in assets at December 31, 2009, and banks ranked by their average return on equity for the three years ended December 31, 2007, 2008 and 2009.” The most significant factor contributing to the higher earnings was higher net interest income, which increased to $17.7 million for the year ended June 30, 2010 as compared to $15.7 million for the year ended June 30, 2009, an increase of $2.0 million or 12.7%.Net interest income increased to $4.5 million for the quarter ended June 30, 2010 as compared to $4.1 million for the quarter ended June 30, 2009, an increase of $426,000 or 10.4%.Net interest rate spread increased 18 basis points to 3.72% for the year ended June 30, 2010 as compared to 3.54% for the year ended June 30, 2009.Net interest rate spread increased 23 basis points to 3.71% for the quarter ended June 30, 2010 as compared to 3.48% for the quarter ended June 30, 2009.Net interest margin increased 11 basis points to 3.91% for the year ended June 30, 2010 as compared to 3.80% for the year ended June 30, 2009.Net interest margin increased 20 basis points to 3.90% for the quarter ended June 30, 2010 as compared to 3.70% for the quarter ended June 30, 2009.The increases in net interest spread and net interest margin were primarily due to the continued decline in the rates paid on deposits and borrowings, partially offset by purchases of securities at lower yields.The increase in average balances, along with the widening of the net interest spread and net interest margin led to an increase in net interest income when comparing the years and quarters ended June 30, 2010 and 2009. Management continues to closely monitor asset quality and adjust the level of the allowance for loan losses when necessary.The amount recognized for the provision for loan losses is determined by management based on its ongoing analysis of the adequacy of the allowance. As a result of the analysis, the provision for loan losses amounted to $1.3 million and $2.0 million for the years ended June 30, 2010 and 2009, respectively, a decrease of $745,000 or 36.9%.The provision for loan losses amounted to $289,000 and $254,000 for the quarters ended June 30, 2010 and 2009, respectively, an increase of $35,000. The allowance for loan losses to total loans receivable was 1.34% as of June 30, 2010 as compared to 1.26% as of June 30, 2009.Nonperforming loans to total loans was 1.33% and 1.01% at June 30, 2010 and 2009, respectively. Net charge-offs amounted to $669,000 and $486,000 for the year ended June 30, 2010 and 2009, respectively, an increase of $183,000. Noninterest income decreased to $4.6 million from $6.1 million, a decrease of $1.5 million, when comparing the years ended June 30, 2010 and 2009.Noninterest income totaled $1.1 million and $1.2 million for the quarters ended June 30, 2010 and 2009, respectively.Noninterest income for the year ended June 30, 2009 reflected a one-time cash payment of $1.7 million received from TransFirst LLC.This payment was the result of The Bank of Greene County transferring its merchant bank card processing business to TransFirst LLC.Also reflected in noninterest income for the year ended June 30, 2009 was an impairment charge of $221,000 ($135,000 net of tax) related to the other-than-temporary impairment of a Lehman Brothers Holdings, Inc. debt security held by the Company.Excluding these unusual items, noninterest income was flat when comparing both the years and quarters ended June 30, 2010 and 2009.Debit card fees increased $183,000 and $59,000 when comparing the years and quarters ended June 30, 2010 and 2009, respectively, as a result of a higher volume of transactions due to growth in the number of checking accounts with debit cards.E-commerce fee income decreased $106,000 and $3,000 when comparing the years and quarters ended June 30, 2010 and 2009, respectively, as a result of the transfer of the Company’s merchant bank card processing business to TransFirst LLC during fiscal 2009. Noninterest expense totaled $13.6 million for both the year ended June 30, 2010 and 2009.Noninterest expense decreased $164,000 to $3.4 million for the quarter ended June 30, 2010 as compared to $3.6 million for the quarter ended June 30, 2009. The most significant decrease in noninterest expense was in FDIC insurance premiums, which decreased $105,000 and $395,000 when comparing the years and quarters ended June 30, 2010 and 2009, respectively.During the quarter ended June 30, 2009, the FDIC imposed a special assessment equal to 5 basis points on the bank’s assets less Tier One capital.Legal and professional fees also decreased for the year and quarters ended June 30, 2010 when compared to 2009 as a result of fewer consulting services being utilized within the year ended June 30, 2010.Partially offsetting these decreases were higher compensation and depreciation due to the opening of the new Ravena branch in January 2009.The Company also has increased staffing as a result of the creation of a new customer service call center and expansion of the marketing department. Total assets grew $34.8 million or 7.6% to $495.3 million at June 30, 2010 as compared to $460.5 million at June 30, 2009.Net loans increased $27.7 million or 10.3% to $295.6 million at June 30, 2010 as compared to $267.9 million at June 30, 2009.Securities classified as both available for sale and held to maturity increased $5.7 million to $167.3 million at June 30, 2010 as compared to $161.6 million at June 30, 2009.Deposits grew $23.0 million to $421.7 million at June 30, 2010 as compared to $398.7 million at June 30, 2009.Total shareholders’ equity amounted to $44.5 million at June 30, 2010, or 9.0% of total assets compared to $40.3 million at June 30, 2009, or 8.7% of total assets. Headquartered in Catskill, New York, the Company provides full-service community-based banking in its eleven branch offices located in Greene, Columbia and Albany Counties.On June 24, 2010 the Company announced plans to open a new full service branch in Germantown, New York.The opening is targeted for early 2011. Customers are offered 24-hour services through ATM network systems, an automated telephone banking system and Internet Banking through its web site at http://www.tbogc.com. This press release contains statements about future events that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Actual results could differ materially from those projected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of the Company’s pricing, products and services. At or for the At or for the Year Ended June 30, Three Months Ended June 30, Dollars In thousands, except share and per share data Interest income Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income before taxes Tax provision Net Income Basic EPS Weighted average shares outstanding Diluted EPS Weighted average diluted shares outstanding Dividends declared per share 2 Selected Financial Ratios Return on average assets 1.03% 0.94% 1.04% 0.94% Return on average equity 11.50% 10.77% 11.44% 10.99% Noninterest expenses to average total assets 2.87% 3.11% 2.80% 3.07% Net interest rate spread 3.72% 3.54% 3.71% 3.48% Net interest margin 3.91% 3.80% 3.90% 3.70% Efficiency ratio1 60.95% 62.11% 60.54% 67.73% Non-performing assets to total assets 0.79% 0.64% Non-performing loans to total loans 1.33% 1.01% Allowance for loan losses to non-performing loans 102.63% 126.06% Allowance for loan losses to total loans 1.34% 1.26% Shareholders’ equity to total assets 8.98% 8.74% Dividend payout ratio2 57.56% 68.00% Actual dividends paid to net income 25.34% 29.94% Book value per share 1 Noninterest expense divided by the sum of net interest income and noninterest income. 2 Greene County Bancorp, MHC, the owner of 56% of the shares issued by the Company, waived its right to receive the dividends. No adjustment has been made to account for this waiver. As of June 30, 2010 As of June 30, 2009 Dollars In thousands, except share data Assets Total cash and cash equivalents Long term certificate of deposit Securities- available for sale, at fair value Securities- held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Gross loans receivable Less:Allowance for loan losses Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Prepaid expenses and other assets Foreclosed real estate Total Assets Liabilities and shareholders’ equity Noninterest bearing deposits Interest bearing deposits Total deposits Borrowings from FHLB, short term Borrowings from FHLB, long term Accrued expenses and other liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity Common shares outstanding Treasury shares (END)
